NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        NOV 7 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 FAREED SEPEHRY-FARD,                             No.    14-16264

                  Plaintiff-Appellant,            D.C. No. 5:13-cv-04535-EJD

   v.
                                                  MEMORANDUM*
 GREENPOINT MORTGAGE FUNDING,
 INC.; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                    Edward J. Davila, District Judge, Presiding

                            Submitted October 25, 2016**

Before:       LEAVY, GRABER, and CHRISTEN, Circuit Judges.

        Fareed Sepehry-Fard appeals pro se from the district court’s judgment

dismissing his quiet title action. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo the district court’s dismissal for lack of subject matter jurisdiction.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Crum v. Circus Circus Enters., 231 F.3d 1129, 1130 (9th Cir. 2000). We affirm.

      The district court properly dismissed Sepehry-Fard’s action for lack of

subject matter jurisdiction because Sepehry-Fard failed to allege facts sufficient to

show any violation of federal law or diversity of citizenship in his complaint. See

28 U.S.C. §§ 1331, 1332(a); Yokeno v. Mafnas, 973 F.2d 803, 807-08 (9th Cir.

1992) (analyzing whether plaintiff’s complaint presented a “substantial federal

question”); Kuntz v. Lamar Corp., 385 F.3d 1177, 1181-83 (9th Cir. 2004)

(addressing diversity of citizenship under § 1332).

      We do not consider any claims that Sepehry-Fard did not properly raise

before the district court. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir.

2009).

      Sepehry-Fard’s contentions that the district court violated his right to due

process are unpersuasive.

      In light of our disposition, we do not address the merits of Sepehry-Fard’s

claims.

      Sepehry-Fard’s pending motions are denied.

      AFFIRMED.




                                          2                                    14-16264